 Case 3:20-cr-30100-SMY Document 34 Filed 01/19/21 Page 1 of 2 Page ID #46




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               ) Case No.: 3:20-cr-30100 SMY
                                                 )
PHILIP REIS,                                     )
                                                 )
            Defendants.                          )

                    MOTION TO MODIFY CONDITIONS OF RELEASE

       COMES NOW Defendant, Philip Reis, by and through counsel, and moves this Court

pursuant to 18 U.S.C. 3145 § (a)(2) to modify condition (r) of the conditions of release imposed

on July 1, 2020 by replacing Home Detention with a Curfew allowing Defendant to be out of his

residence between the hours of 8am and 6pm. In support of this motion, Defendant states as

follows:


       1.      Defendant is charged with a single count of Attempted Enticement of a Minor.

       2.      On July 1, 2020, this Court admitted Defendant to bail on a combination of

               conditions of release, determining that the conditions imposed would reasonably

               assure both his appearance at trial and the safety of the community.

       3.      Condition (r) is among the conditions imposed by this Court. Condition (r)

               consists of multiple components, among them, being various forms of restrictions

               on Defendant’s movement.

       4.      Defendant was placed on Home Confinement and now requests this Court modify

               that placement to a Curfew allowing Defendant to be out of his residence between

               the hours of 8am and 6pm.

                                                1
 Case 3:20-cr-30100-SMY Document 34 Filed 01/19/21 Page 2 of 2 Page ID #47




       5.      The sole purpose for this request is related to Defendant’s medical condition.

               Defendant has numerous doctor appointments that often require last minute

               follow-ups. These appointments all require approval from the probation office

               which can be difficult to obtain on short notice.

       6.      Defendant has adhered to all of his conditions of release for nearly seven months

               without a violation.

       7.      Defendant, through counsel, has discussed this matter with Probation Officer,

               Brenda Tate. Ms. Tate has no objection to Defendant’s request.

       8.      Defendant, through counsel, has discussed this matter with assistant United States

               attorney, Alexandria Burns. Ms. Burns has no objection to Defendant’s request.

       WHEREFORE, Defendant respectfully requests this Court modify the conditions of

release imposed on July 1, 2020 by replacing Home Detention with a Curfew that would allow

Defendant to be out of his residence between the hours of 8am and 6pm.



                                             Respectfully submitted,

                                      By:    /S/ Marc Johnson_________
                                             Marc Johnson #58065MO
                                             Attorney for Defendant
                                             120 S. Central Avenue, Suite 130
                                             Clayton, Missouri 63105
                                             (314) 862-4332/Facsimile 862-8050



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon Ms.
Alexandria Burns, assistant United States attorney.




                                                 2
